UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7338


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

OMAR JERMEL DIXON, a/k/a O Dixon, a/k/a Omar Dixon-El,
a/k/a Omar Jermel Dixon-El, a/k/a Omar Germal Dixon, a/k/a
Omar Jermal Dixon, a/k/a Omar Jermal Dixon El,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:02-cr-00209-JRS-1)


Submitted:   April 14, 2011                 Decided:   April 28, 2011


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Omar Jermel Dixon, Appellant Pro Se. Brian R. Hood, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Omar Jermel Dixon appeals the district court’s denial

of his 18 U.S.C. § 3582 (2006) motion for reduction of sentence

based on the crack cocaine Guidelines Amendments.                          The district

court found that Dixon had been held responsible for more than

4.5 kilograms of crack cocaine at his original sentencing and

was therefore ineligible for a reduction.                         We hold that the

district court’s ruling was not an abuse of discretion.                               See

United      States   v.    Woods,    581   F.3d    531,     539     (7th    Cir.     2009)

(holding that “a finding that the defendants were responsible

for    at    least   4.5     kilograms      is    not   inconsistent          with    the

conclusion of the original sentencing court that the defendants

were   responsible        for   amounts     in    excess    of    1.5      kilograms”).

Accordingly, we affirm the district court’s order.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented       in   the   materials       before    the     court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                           2